DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Fuel Injector Species A (first embodiment, Figures 1-7) and Sub-Species 1 (no modification) in the reply filed on 4/6/2021 is acknowledged.
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 8/14/2019 and 11/23/2020 were filed after the filing date of 8/13/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
	The disclosure is objected to because of the following informalities: 
In Page 3 Line 15 of the specification, “form the flow passage” should be revised to “from the flow passage” to ensure proper grammar.
In Page 4 Line 9 of the specification, “a possibility of that the fuel” should be revised to “a possibility that the fuel” to ensure proper grammar.
In Page 4 Line 12 of the specification, “to above-described aspect” should be revised to “to the above-described aspect” to ensure proper grammar.
In Page 26 Line 8 of the specification, “possibility of that the movable member” should be revised to “possibility that the movable member” to ensure proper grammar.
In Page 26 Line 10 of the specification, “there is a high possibility of that the fuel pressure” should be revised to “there is a high possibility that the fuel pressure” to ensure proper grammar.
In Page 26 Lines 16-22 of the specification, “thereby valve opening movement is switched to the valve closing movement to execute a partial lift injection. In this case, immediately after the switching from the valve opening movement to the valve closing movement, there is a high possibility of that the movable member 35 is lifted away from the orifice member 32. However, in a time period immediately before the valve closing, there is a high possibility of that the fuel pressure on the downstream side of the movable member 35 becomes larger that the fuel pressure on the upstream side of the movable member 35 by the predetermined amount or larger, and thereby the movable member 35 is seated against the orifice member 32” should be revised to “thereby the valve opening movement is switched to the valve closing movement to execute a partial lift injection. In this case, immediately after switching from the valve opening movement to the valve closing movement, there is a high possibility that the movable member 35 is lifted away from the orifice member 32. However, in a time period immediately before the valve closing, there is a high possibility that the fuel pressure on the downstream side of the movable member 35” to ensure proper grammar.
In Page 28 Line 31 of the specification, “due to the fact of that the” should be revised to “due to the fact that the” to ensure proper grammar.
In Page 29 Line 25 of the specification, “therefore, there is limited the application of the pressures” should be revised to “therefore, there is limited application of the pressures” to ensure proper grammar. 
In Page 36 Line 12 of the specification, “as the separate members that are formed separately from the body main portion 21” should be revised to “as separate members that are formed separately from the body main portion 21” to ensure proper grammar.
In Page 43 Line 26 of the specification, ”it is desirable to increase the size of the gap at the one of the first” should be revised to “it is desirable to increase the size of the gap at one of the first” to ensure proper grammar.
Appropriate correction is required.
Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The “covering portion” corresponds to the disclosure on Page 46 Lines 10-11, "In the first embodiment, the cover member 94, which serves as a covering portion” and Claim 2 Lines 1-3 “the covering portion is a member that is formed separately from the passage forming portion and the stationary core”.  The “guiding portion” corresponds to the disclosure on Page 17 Lines 20-21, ”The opposing member 94 forms a guiding portion” and Claim 7 Line 2 “the covering portion and the guiding portion are made of separate members”.  The “short-circuit limiting portion” corresponds to the disclosure on Page 12 Lines 20-21, “the non-magnetic member 60 thereby forms a short-circuit limiting portion”.  Based on the disclosure and the claims as a whole the examiner interprets the “covering portion” to be a member that is formed separately from the passage forming portion and the stationary core, the “guiding portion” to be a member that is formed separately from the covering portion, and the “short-circuit limiting portion” to be a non-magnetic member.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite because Line 10 states “a portion of the flow passage”, however earlier in Line 4 “a portion of a flow passage” is disclosed and it is not clear whether they are the same, separate, or overlapping portions of the flow passage.  If they are separate portions of the same flow passage, Claim 1 Line 10 should be revised to state “another portion of the flow passage” or similar phrasing.  
	Claims 2-8 depend on Claim 1, therefore Claims 2-8 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
	Claim 7 is also indefinite because Lines 4-6 state “a degree of magnetism of the passage forming portion and a degree of magnetism of the covering portion are lower than a degree of magnetism of the stationary core” and it is not clear whether each of the degree of magnetisms of the passage forming portion and the covering portion are lower than a degree of magnetism of the stationary core, or if the sum of the degree of magnetisms of the passage forming portion and the covering portion are lower than a degree of magnetism of the stationary core.  If each of the degree of magnetisms of the passage forming portion and the covering portion are lower than a degree of magnetism of the stationary core, Claim 7 Lines 4-6 should be revised to state “each of a degree of magnetism of the passage forming 
	Claim 8 is also indefinite because Lines 10-13 state “a second attractive surface that is configured to be attracted to the second stationary core when the magnetic flux passes through the second attractive surface in a direction opposite to a direction of the magnetic flux, which passes through the first attractive surface” and it is not clear where the direction opposite to a direction of the magnetic flux is relative to the second attractive surface.   Figure 4 shows the magnetic flux going towards the injection hole side when it passes through the second attractive surface and going towards the counter-injection-hole side when it passes through the first attractive surface.  If Claim 8Lines 10-13 are intended to refer to “a direction opposite to a direction of the magnetic flux, which passes through the first attractive surface” as the injection-hole side and “a direction of the magnetic flux, which passes through the first attractive surface” as the counter-injection-hole-side, then they should be revised to state “a second attractive surface that is configured to be attracted to the second stationary core when the magnetic flux passes through the second attractive surface in a direction opposite to a direction of the magnetic flux when it passes through the first attractive surface” or similar phrasing.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6,510,841 to Stier (“Stier”). 
As to Claim 1, Stier discloses a fuel injection valve (Fig. 2, Fuel Injector 1) configured to inject fuel from an injection hole (Fig. 1, Discharge Opening 7), comprising: 
	a coil (solenoid coil 10) that is configured to generate a magnetic flux when the coil is energized (Col. 3 Lines 30-32 “Solenoid coil 10 is excited via a line 19 by an electrical current that can be supplied through an electrical plug-in contact 17”);  
	a stationary core (internal pole 12) that forms a portion of a flow passage which is configured to conduct the fuel to the injection hole (See Annotated Fig. 2, the center of the internal pole is the main flow passage for fuel), wherein the stationary core is configured to become a passage of the magnetic flux (Col. 3 Lines 25-27 “Solenoid coil 10 is encapsulated in a coil housing 11 and is wound on a coil holder 32, which contacts an internal pole 12 of Solenoid coil 10”); 
	a movable core (armature 20) that is configured to be attracted toward the stationary core when the movable core becomes a passage of the magnetic flux (Col. 3 Lines 54-56 “When Solenoid coil 10 is excited, it creates a magnetic field, which moves armature 20 in the stroke direction”); 
	a passage forming portion (external pole 9) that is placed on a downstream side of the stationary core in an axial direction of the coil and forms another portion of the flow passage (Col. 3 Lines 27-28 “Internal pole 12 and external pole 9 are separated from each other by a gap” the gap is another portion of the flow passage that is connected to the main flow passage); and 
	a covering portion (nonmagnetic component 29) that covers a stationary boundary, which is a boundary between the passage forming portion and the stationary core, from a flow passage side of the stationary boundary where the flow passage is located (See annotated Fig. 2), wherein at least one of a degree of magnetism of the passage forming portion and a degree of magnetism of the covering portion is lower than a degree of magnetism of the stationary core (the nonmagnetic component 29 having a degree of magnetism less than that of the internal pole 12 that is a passage of magnetic flux).

	As to Claim 3, Stier further discloses comprising a welding portion (See the welding portion highlighted in annotated Fig. 2 and each weld symbol in the figure determined based on Col. 4 Lines 24-25 “A flange 36, which is welded in a force-locking manner to Valve needle 3”), at which the passage forming portion and the stationary core are integrally welded together along the stationary boundary, wherein the welding portion includes a portion of the covering portion while the portion of the covering portion is located on the flow passage side of the stationary boundary where the flow passage is located (“components 9 and 12 being connected to a nonmagnetic connecting component 29”).

    PNG
    media_image1.png
    1022
    754
    media_image1.png
    Greyscale

(s) 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG PUB 2001/0019084 to Cohen (“Cohen”). 
	As to Claim 1, Cohen discloses a fuel injection valve (Fig. 1 injector 10) configured to inject fuel from an injection hole (Fig. 2 valve orifice 41), comprising: 
	a coil (28) that is configured to generate a magnetic flux when the coil is energized (Paragraph 0016 Lines 6-10 “Overmold 48 of suitable plastic material such as nylon supports terminal 50 which extends into coil 28 and is connected via connection 51 to provide selective energization of the coil to open the valve by raising the armature 14 and valve needle 16 against the force of spring 30”); 
	a stationary core (18) that forms a portion of a flow passage (central fuel flow opening 11), which is configured to conduct the fuel to the injection hole, wherein the stationary core is configured to become a passage of the magnetic flux (Fig. 2, 18 is arranged with an uncovered portion adjacent to the coil 28 such that it can be a passage of the magnetic flux); 
	a movable core (armature 14) that is configured to be attracted toward the stationary core when the movable core becomes a passage of the magnetic flux (Paragraph 0013 Lines 10-15 “Armature 14 and inlet connector 18 define with housing 12, an enclosure for coil 28 which is selectively energized to move armature 14 and needle 16 upwardly to open the valve aperture 41, and selectively deenergized to permit armature 14 and needle 16 to return to the “closed valve” position”); 
	a passage forming portion (valve body shell 32) that is placed on a downstream side of the stationary core in an axial direction of the coil and forms another portion of the flow passage (see annotated Fig. 2, part of the highlighted sub-passage that includes 15 and 52 being formed by valve body shell 32); and 
	a covering portion (non-magnetic shell 26) that covers a stationary boundary, which is a boundary between the passage forming portion and the stationary core, from a flow passage side of the stationary boundary where the flow passage is located, wherein at least one of a degree of magnetism 
	As to Claim 2, Cohen also discloses wherein the covering portion (26) is a member that is formed separately from the passage forming portion and the stationary core (Paragraph 0013 Lines 8-9 “Housing 12 includes inner non-magnetic shell 26 which Surrounds the inlet connector 18”).
	As to Claim 3, Cohen further discloses comprising a welding portion (Fig. 2 32a), at which the passage forming portion and the stationary core are integrally welded together along the stationary boundary, wherein the welding portion includes a portion of the covering portion while the portion of the covering portion is located on the flow passage side of the stationary boundary where the flow passage is located (Paragraph 0015 Lines 1-4 “valve body shell 32 is attached to valve body 34, preferably by weld 32a, and at the upper end by weld 26a, to non-magnetic shell 26. Non-magnetic shell 26 is in turn welded to fuel inlet connector at 26b”). 
	As to Claim 5, Cohen further discloses comprising: 
	a movable structure that includes the movable core (the movable structure including the valve needle 16 which is attached to the armature 14), wherein the movable structure is configured to be displaced in an axial direction of the coil when the movable core becomes the passage of the magnetic flux and is attracted toward the stationary core (Paragraph 0013 Lines 10-15 “Armature 14 and inlet connector 18 define with housing 12, an enclosure for coil 28 which is selectively energized to move armature 14 and needle 16 upwardly to open the valve aperture 41, and selectively deenergized to permit armature 14 and needle 16 to return to the “closed valve” position”); and 
	a guiding portion that is located on a side of the covering portion (See annotated Fig. 2 the guiding portion is the upper end of 32), which is opposite to the stationary boundary, wherein the guiding portion is configured to guide movement of the movable structure when the movable structure 
	As to Claim 6, Cohen further discloses comprising a body (32) that includes the passage forming portion and receives the movable structure in an inside of the body while the body enables movement of the movable structure in the inside of the body, wherein: 
	the flow passage includes: 
		a main passage (11) that is formed at an inside of the movable structure; and 
		a sub-passage that is formed between the movable structure and the body (See Annotated Fig. 2, the sub passage including 15 and 52); 
	the main passage includes a restricting flow passage (60), which is formed at a flow restricting portion of the movable structure by partially reducing a passage-cross sectional area of the main passage to restrict a flow rate at the restricting flow passage; and 
	the sub-passage includes: 
		a separate flow passage, which is formed by a gap between the movable structure and the guiding portion (See highlighted gap next to guiding portion in Annotated Fig. 2); and 
		a cover upper chamber (52), which is formed by a gap between the movable structure and the covering portion at a location that is on an upstream side of the separate flow passage, wherein a passage cross-sectional area of the cover upper chamber is larger than a passage cross-sectional area of the separate flow passage (See annotated Fig.2). 


    PNG
    media_image2.png
    1030
    769
    media_image2.png
    Greyscale

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 7,607,593 to Akabane discloses an electromagnetic fuel injection valve in which a non-magnetic cylinder is coaxially coupled at its front end to a rear end of a magnetic cylinder forming a portion of a valve housing to surround a portion of a movable core.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)-272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752                                                                                                                                                                                                        /CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        April 12, 2021